Citation Nr: 0946513	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  09-01 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

2.  Entitlement to restoration of a 60 percent disability 
evaluation for coronary artery disease.

3.  Entitlement to restoration of a 50 percent evaluation for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to August 
1970.

This matter has been certified to the Board of Veterans' 
Appeals (BVA or Board) as an appeal from April 2007 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Atlanta, Georgia.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The RO, in the aforementioned April 2007 rating decision, 
proposed a decrease in the Veteran's evaluations for his 
service-connected coronary artery disease and PTSD, from 60 
percent to 30 percent and from 50 percent to 30 percent, 
respectively.  At that time, the RO also denied the Veteran's 
claim of entitlement to TDIU.  In a May 2007 statement from 
the Veteran, the Veteran indicated that he disagreed with the 
RO's April 2007 notice of its decision; the Veteran's 
representative clarified at the hearing that this was 
intended to include the Veteran's disagreement with the 
proposed reduction and was not limited to a disagreement with 
the denial of entitlement to TDIU.  As such, this statement 
may be reasonably construed as expressing disagreement with 
the RO's decision to reduce the Veteran's assigned disability 
evaluations for his service-connected coronary artery disease 
and PTSD, and the Board thus concludes that this constitutes 
a timely notice of disagreement (NOD) with the RO's decision 
to reduce the evaluations for these disabilities.  As such, 
these claims must be remanded to the RO for issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The Veteran also must be given an 
opportunity to perfect an appeal to the Board concerning 
these issues by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  See 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305.

Furthermore, as pointed out by the Veteran and his 
representative at the October 2009 hearing before the 
undersigned VLJ, the Veteran asserts that he now receives 
Social Security disability benefits as a result of his 
service-connected disabilities.  (See transcript at p. 12).  
The Board acknowledges that a copy of the favorable decision 
and that the supporting medical records pertinent to the 
claim have not yet been obtained.  See Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  These records must also be obtained and 
associated with the other evidence in the claims file.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board notes that the issue of entitlement to TDIU is 
inextricably intertwined with the Veteran's claims for 
restoration of his 60 percent disability evaluation for 
coronary artery disease and restoration of his 50 percent 
disability evaluation for PTSD, currently on appeal.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue 
has been rendered).  Hence, the Board will defer appellate 
consideration of the issue of entitlement to TDIU pending 
completion of the action requested below. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the 
case with respect to the issues of 
entitlement to restoration of a 60 
percent disability evaluation for 
coronary artery disease and restoration 
of a 50 percent evaluation for PTSD.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this matter to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the issue be 
forwarded to the Board for appellate 
consideration.

2.  Obtain the Veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the Veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

3.  Following completion of the above, 
the RO should readjudicate the issue of 
entitlement to a TDIU.  Consideration 
must be given to all additional evidence 
received since issuance of the most 
recent statement of the case as to the 
matter.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


